Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
This is in response to the amendment filed on May 04th, 2022 for Application No. 16/677,398. By the amendment, claims 1-6, 9-14, 16-19 and 21-24 are pending with claims 1, 3, 4, 11 and 19 being amended, newly claims 21-24 being added and claims 15 and 20 being canceled. Claims 7 and 8 remain cancelled.

Allowable Subject Matter
Claims 1-6, 9-14, 16-19 and 21-24 are allowed.
The following is a statement of reasons for the indication of allowed subject matter:  
Regarding claim 1, the prior art of record fails to disclose or render obvious an electrical drive unit for an electrical motor vehicle having the combination features and arrangement recited in the claim and particularly “wherein the torque converter is configured to match the torque which is provided by the electrical drive machine to a respective torque requirement and wherein the electrical drive unit furthermore comprises a first cooling circuit which is designed to dissipate heat from the electrical drive machine, or comprises a second cooling circuit which is designed to dissipate heat from the torque converter”.
Regarding claim 11, the prior art of record fails to disclose or render obvious an electrical drive unit having the combination features and arranged recited in the claim and particularly “wherein the torque converter is configured to match the torque provided by the electrical drive machine to a respective torque requirement; a step-up transmission for stepping up the torque which is provided by the torque converter being arranged between the torque converter and the output device; a first cooling circuit which is designed to dissipate heat from the electrical drive machine; and a second cooling circuit which is designed to dissipate heat from the torque converter”.
Regarding claim 19, the prior art of record fails to disclose or render obvious an electrical drive unit having the combination features and arrangement recited in the claim and particularly “wherein the torque converter is configured to match the torque provided by the electrical drive machine to a respective torque requirement; a first cooling circuit which is designed to dissipate heat from the electrical drive machine; and a second cooling circuit which is designed to dissipate heat from the torque converter”.
The closest prior art references are Ideshio, Gibbs and Klemen, which are indicated in the prior Office actions mailed on June, 24th 2021 and December 09th, 2021. However, neither alone nor in combination, they do not teach the particular features and arrangements required by claims 1, 11 and 19.
Claims 2-6, 9-10, 12-14, 16-18 and 21-24 are allowed as being dependent upon the allowed base claims. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Amendment / Arguments
The amendment filed on May 04th, 2022 has been entered. Applicant’s amendment has overcome the objection of claims 11-13 and 19 being a substantial duplicate of claims 1-3 and claim 4 being rejected under 35 USC §112(b) indicated in the prior office action.

Response to Arguments
Applicant’s arguments on page 6 of the Remarks with respect to the objection of claims 11-13 and 19 and claim 4 being rejected under 35 USC §112(b) have been fully considered and are persuasive.  The objection and rejection of the claims have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tinh DANG whose telephone number is (571)270-1776. The examiner can normally be reached Monday - Friday, 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on Mon-Friday from 9 AM-5PM at (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TINH DANG/Primary Examiner, Art Unit 3659